Citation Nr: 0403928	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include diverticulitis, pancreatitis, 
and cholelithiasis.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  He also had periods of reserve duty from March 1971 to 
June 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO granted service connection for hypertension and 
assigned a noncompensable evaluation effective from June 22, 
1997.

In July 2001 the RO determined that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for diabetes mellitus and a stomach 
condition to include pancreatitis, cholelithiasis, and 
diverticulosis.

The veteran presented testimony before the undersigned 
Veterans Law Judge in October 2003.  The transcript has been 
associated with the claims folders.

In an April 2003 VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, the veteran listed a claim of 
entitlement to service connection for "hernia disc 
implant."  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. The Board denied entitlement to service connection for 
diabetes mellitus and a stomach disorder, to include 
pancreatitis and cholelithiasis, when it issued an unappealed 
decision in November 2000.  

3.  Evidence submitted since the Board's final November 2000 
decision does not bear directly or substantially upon the 
issues at hand, is essentially duplicative or cumulative; and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claims.

4.  The competent and probative evidence of record indicates 
that the veteran's hypertensive vascular disease is not 
currently productive of diastolic pressure 110 or more, or; 
systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 2000 
determination wherein the Board denied entitlement to service 
connection for diabetes mellitus and a stomach disorder is 
not new and material, and the veteran's claims for those 
benefits are not reopened. 38 U.S.C.A. §§ 5107, 5108, 
7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.1100, 20.1104, 20.1105 (2003).

2.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Factual Background

In February 1998, the veteran filed claims of entitlement to 
service connection for diabetes mellitus and stomach 
problems.  The RO denied service connection in a September 
1998 rating decision.  The veteran disagreed with the 
decision.

The evidence which was of record at the time of the November 
2000 decision wherein the Board denied entitlement to service 
connection for diabetes mellitus and a stomach disorder, to 
include pancreatitis and cholelithiasis is reported in 
pertinent part below.

Service medical records for the veteran's period of active 
duty service from March 1968 to March 1971 were devoid of 
diagnoses of diabetes mellitus or a stomach disorder.  While 
the veteran complained of nausea and diarrhea in August 1970, 
there was no resulting diagnosis.  The February 1971 
separation examination found the abdomen to be normal and a 
urinalysis was negative for sugar.

Medical records from the veteran's reserve period consisted 
of various reports of medical examination and medical 
history, as well as medical history questionnaires.  There 
was some notation in these records that the veteran reported 
a history of diverticulitis and diabetes.   However, there 
were no diagnoses of either diabetes or a stomach disorder.  
In June 1997, the abdomen was evaluated as normal and a 
urinalysis was negative for sugar. 

Private medical records from R.E. Thomason General Hospital 
dated in 1971 and 1972 were negative for either diabetes 
mellitus or a stomach disorder.  Treatment notes from Dr. JHS 
(initials) showed the veteran was being followed for diabetes 
mellitus.  




Records from the Shannon Clinic dated between 1996 and 1999 
revealed a history of diabetes mellitus.  It appeared from 
these records that the veteran was first diagnosed with non-
insulin dependent diabetes mellitus in November 1997.  He was 
also treated for diverticulitis.  An entry dated in May 1998 
indicated he was treated for insulin dependent diabetes 
mellitus that had developed over the previous nine months.  A 
letter dated in April 1999 notes he reported diabetes in the 
Fall of 1997.

Entries from Shannon West Texas Memorial Hospital dated 
between 1998 and 1999 showed the veteran was diagnosed with 
pancreatitis.  A history of diabetes was noted.

The veteran presented testimony in an October 1999 Travel 
Board hearing.  He testified that he was diagnosed with 
diabetes mellitus in June 1997.  In various statements, he 
indicated that he was diagnosed with diabetes mellitus in 
June 1997.

The Board in November 2000 denied the veteran's claims on the 
basis that service medical records for his active service did 
not refer to complaints of or treatment for diabetes mellitus 
or a stomach disorder.  The Board discussed that the 
veteran's February 1971 separation examination included a 
notation that a urinalysis was negative for sugar and that 
examination of the abdomen was normal.  

The Board further discussed that the National Guard medical 
records also did not refer to treatment for the claimed 
disorders.  The Board further concluded that post-service 
medical records did not relate either diabetes mellitus or a 
stomach disorder to service.  These factors lead the Board to 
deny the veteran's claims.  

Evidence associated with the claims file since the November 
2000 decision is reported in pertinent part as follows.  The 
veteran submitted duplicate copies of reserve service medical 
records and private medical records from the Shannon Clinic 
and Shannon West Texas Memorial Hospital.  

VA outpatient treatment records dated between 1998 and 2002 
also note the veteran had diabetes mellitus and a history of 
diverticulitis.  Additional medical records from Shannon West 
Memorial Hospital contained a December 1998 letter indicating 
the veteran was treated for a pancreatic cyst and insulin 
dependent diabetes mellitus.  A July 2000 entry also noted 
diabetes and diverticulitis.  

Private medical records from the Shannon Clinic dated between 
2001 and 2003 show continued treatment for diverticulitis and 
diabetes mellitus, as well as noting a history of 
pancreatitis.  A May 2001 Report of VA examination simply 
notes elevated blood glucose.  The examination was conducted 
for review of the veteran's service connected hypertension.  

The veteran submitted copies of "Explanations of Medical 
Benefits."  These records were sent by his insurance company 
showing a payout of expenses.  

In June 2003, the veteran was afforded an additional VA 
hypertension examination.  There were no findings with regard 
to either diabetes mellitus or a stomach disorder.

The veteran presented testimony before the undersigned 
Veteran Law Judge in October 1993.  He testified that he was 
on insulin for his diabetes.

Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).
When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 20.1104, 20.1105 (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)). 
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in service or aggravated by, 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003). Notwithstanding the foregoing, service 
connection may be granted for disease that is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service. 
38 C.F.R. § 3.303(d) (2003). 

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disability or injury. 38 C.F.R. § 3.310(a) 
(2002). See Allen v. Brown, 7 Vet. App. 439 (1995).  


Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as diabetes 
mellitus and peptic ulcer disease to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(23), (24); 38 C.F.R. § 3.6(a), (d).   

Accordingly, certain presumptions, such as those relating to 
certain diseases and disabilities (38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309), the presumption of soundness (38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption of 
aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470.

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty. See Laruan 
v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) (holding 
that, because VA was created for the benefit of veterans, a 
person seeking veterans' benefits must bear the initial 
burden of establishing his or her veteran status) (rev'd on 
other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see 
also Paulson, supra.  

Once a claimant has carried his initial burden of 
establishing "veteran status," or that the person upon 
whose military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service. See 38 U.S.C.A. 
§ 1110.  

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
eliminated the former statutory requirement that claims be 
well grounded.  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  The VCAA 
is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
VAOPGCPREC 7-03.

Pertinent to the issues currently on appeal, however, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.


Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

However, the regulations governing reopening of previously 
and finally denied claims were revised effective the date of 
publication on August 29, 2001.  These regulations redefine 
new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  
As noted previously, the instant claims to reopen were filed 
prior to August 29, 2001, and thus, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

The Board observes, however, that the United States Court of 
Appeals for Veterans Claims (CAVC) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice provisions 
found in the VCAA are therefore applicable to cases such as 
this in which the issues revolve around finality and new and 
material evidence.   

In this regard, the August 2002 statement of the case (SOC) 
and November 2002 supplemental statement of the case (SSOC) 
provided the veteran with the standard of review under 
38 C.F.R. § 3.156 in effect prior to August 29, 2001.  In a 
November 2002 statement, the veteran indicated that he had no 
additional information or evidence to submit in support of 
his claims. 

While the RO sent a VCAA letter to the veteran in April 2003, 
which just listed diabetes mellitus as the issue on appeal, 
the veteran was provided with the criteria necessary to 
reopen his claims on a new and material evidence.  An 
additional SSOC was sent to the veteran in July 2003.  The 
veteran was once again notified of the applicable standards 
with respect to new and material claims.  The Board finds 
that the VCAA has been satisfied with respect to the claims 
in their present posture.  


New and Material Evidence

After reviewing the evidence of record, the Board determines 
that new and material evidence has not been presented to 
reopen the claims of entitlement to service connection for 
diabetes mellitus and a stomach disorder, to include 
pancreatitis, cholelithiasis, and diverticulosis.

As stated in the factual background section above, the Board 
in their November 2000 decision discussed the lack of 
evidence showing an inservice diagnosis of either diabetes 
mellitus or a stomach disorder.  The "new" evidence of 
record does not establish that the veteran incurred either 
diabetes or a stomach disorder between 1968 and 1971.  
Further, the additional evidence does not establish that 
diabetes mellitus or a stomach disorder, subject to 
presumptive service connection, manifested to a compensable 
degree within a year of the veteran's discharge from active 
duty service. 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends that diabetes mellitus and a stomach 
disorder manifested during his reserve period.  However, 
while these records note histories of diverticulosis and 
diabetes, they do not establish that the veteran was disabled  
from the listed diseases during any period of active duty 
training. 38 C.F.R. 
§ 3.6(a.).  The veteran has specifically indicated that 
diabetes was first diagnosed in June 1997; however, a 
urinalysis conducted during a June 1997 medical examination 
was negative for sugar.  The Board notes that the veteran's 
abdominal examination was also negative.

With regard to the veteran's various periods of inactive duty 
training, the evidence submitted since the November 2000 
Board decision has not established that the veteran was 
disabled from an injury incurred or aggravated in line of 
duty or from a "covered disease" which occurred during such 
training. 38 C.F.R. 
§ 3.6(d)(emphasis added).  A "covered disease" is limited 
to an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident. Id.   Neither condition claimed is 
a covered disease.  


The presumptions provided for under 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. 
§§ 3.307, 3.309, with respect to diabetes mellitus and 
certain stomach disorders such as peptic ulcer disease apply 
only to periods of active military service.  See Paulson, 
supra.  Thus, there is no applicable presumptive period 
following any period of active or inactive duty training.

Finally, the Board finds that while the additional evidence 
indicates the veteran continues to be and was treated for 
diabetes mellitus and stomach disorders, to include 
diverticulitis, pancreatitis, and cholelithiasis, there is 
still no evidence, which relates any of the aforementioned 
diagnoses to the veteran's military service.  Though some of 
the "new" evidence was not previously of record, it is 
considered  cumulative and redundant of evidence in the file 
at the time of the November 2000 final Board decision.  

Therefore, the new evidence of record is not material or so 
significant that it must be considered in order to fairly 
decide the merits of the claims. See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claims of entitlement to service 
connection for diabetes mellitus and a stomach disorder, to 
include diverticulitis, pancreatitis, and cholelithiasis, are 
not reopened and to this extent, the appeals are denied.


II.  Initial Increased Evaluation

Procedural Background

The pertinent history is as follows.  In November 2000 the 
Board granted service connection for hypertension.  In 
December 2000 the RO assigned the veteran's service-connected 
hypertension a noncompensable evaluation effective June 22, 
1997.  The veteran disagreed with the zero percent rating and 
initiated this appeal.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

In July 2001 the RO increased the veteran's hypertension to 
10 percent disabling retroactive to June 22, 1997.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status. 


General Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Preliminary Matters; Duties to Notify & to Assist

As noted previously, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, which redefined 
the obligations of VA with respect to the duty to assist and 
eliminated the former statutory requirement that claims be 
well grounded.   The VCAA applies to this case as the 
veteran's request for an increased rating was filed in 
February 2001, after the effective date for the new 
legislation.  See VAOPGCPREC 7-03.  There has been compliance 
with this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  

In April 2001, the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information in 
connection with his increased rating claim for hypertension.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran of what evidence and information VA 
would obtain.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was asked to identify all VA and 
private health care providers who had records pertinent to 
his claims and to complete releases for each such provider.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

An additional development letter was sent to the veteran in 
June 2002.  He was asked to submit specific information in 
connection with his claim.  In November 2002, the veteran was 
issued a SSOC.  The cover letter associated with the SSOC, 
informed him that he could comment on the additional 
information enclosed in the SSOC.  In a statement received by 
the RO in November 2002, he indicated that he had no 
additional information or comments to support his claim. 

The veteran has been accorded ample opportunity to submit 
evidence and argument in support of his claim.  He has not 
indicated that he has additional evidence to submit.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini, supra.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; private medical records from 
R.E. Thomason General Hospital, Shannon Clinic, Shannon West 
Texas Memorial Hospital, the Shannon Medical Center, Dr. JHS, 
and the Unites States Department of Labor; reports of VA 
examination dated in May 2001 and June 2003; VA outpatient 
treatment records dated between 1998 and 2002; transcripts of 
testimony provided by the veteran before the Board in October 
1999 and October 2003;  and the veteran's contentions.  

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, diagnostic code 7101.  
Diagnostic Code 7101 criteria provide that a 10 percent 
rating is warranted for hypertensive vascular disease 
manifested by diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more. 38 C.F.R. 
§ 4.104.  The 10 percent rating is also the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. Id.  A 20 percent rating is assigned 
for diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more. Id.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hypertension more closely approximates the criteria 
for the currently assigned 10 percent rating, and there is no 
basis for a higher rating at this time.  See 38 C.F.R. 
§§ 4.3, 4.7.  
In this regard, upon VA examination in May 2001, the 
veteran's blood pressure readings were recorded as 159/86, 
167/87, and 164/91.  The examiner noted the veteran was being 
treated with medication.  Cardiac examination showed regular 
rate and rhythm.  Upon physical examination, an additional 
blood pressure reading was recorded as 162/87.  The veteran 
was diagnosed with hypertension, treated, under fair control.

VA outpatient treatment records dated between 1998 and 2002 
indicate the veteran's hypertension was monitored.  Entries 
revealed he was on medication.  A sample of blood pressure 
readings are as follows: December 1998, 150/105, August 2000, 
146/82; March 2001, 153/83 and 138/79; June 2001, 132/81; 
February 2002, 186/102 and 158/100; and in April 2002, 
167/95, 163/91, and 140/90.

Records from the Shannon Clinic dated between 1996 and 2003 
note hypertension.  The veteran's blood pressure was 
variously recorded as: July 1996, 140/88; January 1999, 
140/88; April 2000, 120/78; March 2001, 138/88; September 
2002, 150/82; and March 2003, 125/81.  An entry dated in July 
2000, indicates the veteran's hypertension was well 
controlled.

In June 2003, the veteran was afforded an additional VA 
examination.  He informed the examiner that he was diagnosed 
with hypertension in 1997.  The examiner noted he took 
Lisinopril 40 mg p.o.q.d. and denied any side effects.  He 
denied chest pain, shortness of breath, leg swelling, or 
palpitations.  On physical examination, blood pressure was 
163/91.  His heart rate was 67.  Electrocardiogram showed 
normal sinus rhythm.  He was diagnosed with hypertensive 
vascular disease.

The Board finds that a 10 percent rating is appropriate for 
the veteran's service-connected hypertension, and that there 
is no evidence to warrant an increase to 20 percent 
disabling.  As delineated above, the pertinent evidence of 
record does not contain findings of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more. 38 C.F.R. § 4.104.  


In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
hypertension from the initial assignment of a 10 percent 
disability rating to the present, and its effects on the 
veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.  

In view of the determination that there exists no basis for 
assignment of an initial increased evaluation for 
hypertension, the Board accordingly concludes that no basis 
exists for assignment of "staged ratings".  See Fenderson, 
supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for hypertension.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that hypertension has not required any 
inpatient care and has not markedly interfered with 
employment.  The currently granted compensable evaluation of 
10 percent adequately compensates the veteran for the nature 
and extent of severity of his hypertension.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this matter.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
diabetes mellitus, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic acquired variously diagnosed stomach disorder, the 
appeal is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



